IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-50850
                        Conference Calendar



THE UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUAN CARLOS OROZCO-GONZALEZ,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. MO-98-CR-139-1
                        --------------------
                           August 24, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges

PER CURIAM:*

     The defendant, Juan Carlos Orozco-Gonzalez, entered a

conditional plea of guilty to illegally reentering the United

States.   He appeals the denial of his motion to suppress the

evidence of his illegal presence which was obtained as the result

of an illegal stop.

     In United States v. Roque-Villanueva, 175 F.3d 345, 346 (5th

Cir. 1999), this court held that a Border Patrol agent’s illegal

stop of a defendant did not mandate suppression of the

defendant’s identity in a prosecution for illegal entry.     Id.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-50850
                                 -2-

The court recognized that the body or identity of a defendant in

a criminal proceeding is not suppressible as the fruit of an

unlawful arrest.   Id. at 346 (citing INS v. Lopez-Mendoza, 468

U.S. 1032, 1039 (1984)).    The defendant, Orozco, attempts to

distinguish Roque-Villanueva by arguing that he seeks the

suppression of evidence of his “physical presence” rather than

his “body” or “identity”.   Despite Orozco’s vaporous distinction,

Roque-Villanueva dictates the result of this case.

     The ruling of the district court is AFFIRMED.